DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 6/28/22, 10/22/21, and 4/8/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 21-35 are objected to because of the following informalities:
Regarding claim 21, on line 5, it appears that the word “a” is missing before the word “satellite”.
Regarding claim 24, on line 3, it appears that the word “exceed” should instead be “exceeded”.
Claims 22-35 are also objected to as being dependent on claim 21 and containing the same deficiency.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 9, 11, 14-16, 19-21, 29, 31, 34, and 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hardgrave et al. (U.S. 2005/0286452) (hereinafter “Hardgrave”) cited in Applicant’s submitted IDS.  Hardgrave teaches all of the limitations of the specified claims with the reasoning that follows.
Regarding claim 1, “a communications system configured to route network data over a plurality of access networks, the communications system comprising: a satellite access network that provides a first network path between a client device and a destination network; a terrestrial access network that provides a second network path between the client device and the destination network, the second access network comprising a cellular network” is anticipated by the communications system shown in Figure 2 including a connection gateway 5 in communication with GPRS (cellular terrestrial access network) and Swift64 MPDS (satellite access network) device adaptors 7 via device controller 8 as spoken of on pages 4-5, paragraph [0069].
Lastly, “a policy enforcer configured to determine a route for a network message that includes the first network path or the second network path, the route based on a routing policy” is anticipated by the connection gateway 5 of Figure 8 that includes a selector 56 (policy enforcer) for selecting a datalink (route) from available datalinks (first, second network path) based on a predetermined set of rules (routing policy) stored in a policy table 60 as spoken of on page 5, paragraph [0069].
Regarding claim 9, “wherein the routing policy is based at least in part on a size of the network message” is anticipated by the connection gateway 5 of Figure 8 that submits a primitive containing a list of policies (routing policies) indicating a preferred datalink, authentication information, and any constraints such as maximum data block size (size of network message) which apply to the datalink as spoken of on page 7, paragraph [0101].
Regarding claim 11, “wherein the routing policy is based at least in part on status information associated with the plurality of access networks” is anticipated by the connection gateway 5 of Figure 8 that maintains a list of air-to-ground communications datalinks that includes information indicating the current status of each of the individual datalinks as spoken of on page 1, paragraph [0015].
Regarding claims 14 and 15, “wherein the client device is on a mobile vehicle” as well as “wherein the mobile vehicle is an airplane” is anticipated by the connection gateway 5 of Figure 8 that receives requests from one or more applications 54 on an aircraft to transmit data from that aircraft as spoken of on page 5, paragraph [0069].
Regarding claim 16, “a system for routing network messages over a plurality of access networks, the system comprising: a network interface configured to communicate over a satellite access network that provides a first network path between a client device and a destination network and to communicate over a terrestrial access network that provides a second network path between the client device and the destination network, the terrestrial access network comprising a cellular network; a processor in communication with the network interface and configured to route a network message via the network interface” is anticipated by the communications system shown in Figure 2 including a connection gateway 5 in communication with GPRS (cellular terrestrial access network) and Swift64 MPDS (satellite access network) device adaptors 7 (network interface) via device controller 8 (processor) as spoken of on pages 4-5, paragraph [0069].
Lastly, “a policy enforcer that, upon execution of stored instructions, causes the processor to determine a route for the network message that includes the first network path or the second network path, the route based on a routing policy” is anticipated by the connection gateway 5 of Figure 8 that includes a selector 56 (policy enforcer) for selecting a datalink (route) from available datalinks (first, second network path) based on a predetermined set of rules (routing policy) stored in a policy table 60 as spoken of on page 5, paragraph [0069].
Regarding claims 19 and 20, “wherein the client device is on a mobile vehicle” as well as “wherein the mobile vehicle is an airplane” is anticipated by the connection gateway 5 of Figure 8 that receives requests from one or more applications 54 on an aircraft to transmit data from that aircraft as spoken of on page 5, paragraph [0069].
Regarding claim 21, “A method for routing network data over a plurality of access networks, the method comprising: providing a first network path between a client device and a destination network using a first access network of the plurality of access networks, the first access network comprising satellite access network; providing a second network path between the client device and the destination network using a second access network of the plurality of access networks, the second access network comprising a terrestrial access network that includes a cellular network” is anticipated by the communications system shown in Figure 2 including a connection gateway 5 in communication with GPRS (cellular terrestrial access network) and Swift64 MPDS (satellite access network) device adaptors 7 via device controller 8 as spoken of on pages 4-5, paragraph [0069].
Lastly, “determining a route for a network message that includes the first network path or the second network path, the route based on a routing policy” is anticipated by the connection gateway 5 of Figure 8 that includes a selector 56 (policy enforcer) for selecting a datalink (route) from available datalinks (first, second network path) based on a predetermined set of rules (routing policy) stored in a policy table 60 as spoken of on page 5, paragraph [0069].
Regarding claim 29, “wherein the routing policy is based at least in part on a size of the network message” is anticipated by the connection gateway 5 of Figure 8 that submits a primitive containing a list of policies (routing policies) indicating a preferred datalink, authentication information, and any constraints such as maximum data block size (size of network message) which apply to the datalink as spoken of on page 7, paragraph [0101].
Regarding claim 31, “wherein the routing policy is based at least in part on status information associated with the plurality of access networks” is anticipated by the connection gateway 5 of Figure 8 that maintains a list of air-to-ground communications datalinks that includes information indicating the current status of each of the individual datalinks as spoken of on page 1, paragraph [0015]. 
Regarding claims 34 and 35, “wherein the client device is on a mobile vehicle” as well as “wherein the mobile vehicle is an airplane” is anticipated by the connection gateway 5 of Figure 8 that receives requests from one or more applications 54 on an aircraft to transmit data from that aircraft as spoken of on page 5, paragraph [0069].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 7, 8, 10, 12, 13, 17, 18, 22, 23, 27, 28, 30, 32, and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardgrave in view of Walsh (U.S. 2012/0039262).
Regarding claims 2, 3, 17, 18, 22, and 23, Hardgrave teaches claims 1, 16, and 21 as described above.  Hardgrave does not explicitly teach “wherein the routing policy is based at least in part on data quota limits associated with the plurality of access networks and associated with users” or “wherein the policy enforcer routes the network message over the terrestrial access network responsive to determining that the network message is associated with a user that has exceeded the data quota limit associated with the satellite access network”.
However, Walsh teaches a method and system for bearer path selection, where a bearer path characteristic is determined, a carrier policy is accessed, and a determination of compliance (e.g. whether value exceeded) of an available bearer path with the carrier policy is made based upon the determined bearer path characteristic in order to make an informed selection (routing) of a preferred bearer path as shown in steps 720, 730, 740 of Figure 7 and spoken of on page 7, paragraph [0056]; where the bearer path characteristic may include a capacity (data quota limit) of a bearer path as spoken of on page 5, paragraph [0043].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the bearer selection process utilizing a capacity path characteristic as taught in Walsh to the datalink selection method of Hardgrave in order to improve the datalink selection process by determining compliance of available bearer paths with capacity criteria such that a preferred ordering of compliant paths may be formulated to enable a more informed selection of a bearer path as shown in Figure 7 and spoken of on page 7, paragraph [0056] of Walsh.
Regarding claims 7, 8, 13, 27, 28, and 33, Hardgrave teaches claims 1 and 21 as described above.  Hardgrave does not explicitly teach “wherein the routing policy is related to a latency of the satellite access network and a latency of the terrestrial access network” or “wherein the policy enforcer routes a latency-sensitive message over the terrestrial access network responsive to the latency of the terrestrial access network being less than the latency of the satellite access network” or “wherein the policy enforcer routes the network message based on a relative latency of the satellite access network and the terrestrial access network”.
However, Walsh teaches a method and system for bearer path selection, where a bearer path characteristic is determined, a carrier policy is accessed, and a determination of compliance (e.g. whether value less than/greater than) of an available bearer path with the carrier policy is made based upon the determined bearer path characteristic in order to make an informed selection (routing) of a preferred bearer path as shown in steps 720, 730, 740 of Figure 7 and spoken of on page 7, paragraph [0056]; where the bearer path characteristic may include a latency of a bearer path as spoken of on page 5, paragraph [0043].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the bearer selection process utilizing a latency path characteristic as taught in Walsh to the datalink selection method of Hardgrave in order to improve the datalink selection process by determining compliance of available bearer paths with latency criteria such that a preferred ordering of compliant paths may be formulated to enable a more informed selection of a bearer path as shown in Figure 7 and spoken of on page 7, paragraph [0056] of Walsh. 
Regarding claims 10 and 30, Hardgrave teaches claims 9 and 29 as described above.  Hardgrave does not explicitly teach “wherein the routing policy indicates a threshold message size and the policy enforcer routes the network message over the satellite access network responsive to the size of the network message exceeding the threshold message size” or “wherein the determined route comprises the satellite access network responsive to the size of the network message exceeding a threshold message size indicated in the routing policy”.
However, Walsh teaches a method and system for bearer path selection, where a bearer path characteristic is determined, a carrier policy is accessed, and a determination of compliance (e.g. whether value exceeded) of an available bearer path with the carrier policy is made based upon the determined bearer path characteristic in order to make an informed selection (routing) of a preferred bearer path as shown in steps 720, 730, 740 of Figure 7 and spoken of on page 7, paragraph [0056]; where the bearer path characteristic may include an MTU size (threshold message size) of a bearer path as spoken of on page 5, paragraph [0043].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the bearer selection process utilizing an MTU size characteristic as taught in Walsh to the datalink selection method of Hardgrave in order to improve the datalink selection process by determining compliance of available bearer paths with MTU size criteria such that a preferred ordering of compliant paths may be formulated to enable a more informed selection of a bearer path as shown in Figure 7 and spoken of on page 7, paragraph [0056] of Walsh.
Regarding claims 12 and 32, Hardgrave teaches claims 11 and 31 as described above.  Hardgrave does not explicitly teach “wherein the policy enforcer routes the network message based on a relative congestion of the satellite access network and the terrestrial access network” or “wherein determining the route for the network message is based at least in part on a relative congestion of the satellite access network and the terrestrial access network”.
However, Walsh teaches a method and system for bearer path selection, where a bearer path characteristic is determined, a carrier policy is accessed, and a determination of compliance (e.g. whether value exceeded) of an available bearer path with the carrier policy is made based upon the determined bearer path characteristic in order to make an informed selection (routing) of a preferred bearer path as shown in steps 720, 730, 740 of Figure 7 and spoken of on page 7, paragraph [0056]; where the bearer path characteristic may include a load (relative congestion) of a bearer path as spoken of on page 5, paragraph [0043].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the bearer selection process utilizing a load characteristic as taught in Walsh to the datalink selection method of Hardgrave in order to improve the datalink selection process by determining compliance of available bearer paths with load criteria such that a preferred ordering of compliant paths may be formulated to enable a more informed selection of a bearer path as shown in Figure 7 and spoken of on page 7, paragraph [0056] of Walsh.

Claim(s) 5 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardgrave in view of Walsh and Joseph (U.S. 9,100,214).
Regarding claims 5 and 25, while Walsh teaches where the bearer path characteristic may include a capacity (data quota limit) of a bearer path as spoken of on page 5, paragraph [0043], Hardgrave in view of Walsh does not explicitly teach “wherein the routing policy includes separate data quota limits for return-link data and for forward-link data”.
However, Joseph teaches a system and method for customer bandwidth profiling in a network, where customer subscriptions to services are established and where separate bandwidth upper and lower limits (data quota limits) may be specified for each of the services or for a sub-set of two or more services (including return-link, forward-link data) as spoken of on column 19, lines 43-56.
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the inclusion of upper and lower bandwidth limits as taught in Joseph to the datalink selection method of Hardgrave in view of Walsh in order to improve the datalink selection process by determining compliance of available bearer paths with upper/lower bandwidth limit criteria such that a preferred ordering of compliant paths may be formulated to enable a more informed selection of a bearer path as shown in Figure 7 and spoken of on page 7, paragraph [0056] of Walsh. 

11.	Claim(s) 6 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardgrave in view of Walsh and Cha et al. (U.S. 2015/0189043) (hereinafter “Cha”).
Regarding claims 6 and 26, while Walsh teaches where the bearer path characteristic may include a capacity (data quota limit) of a bearer path as spoken of on page 5, paragraph [0043], Hardgrave in view of Walsh does not explicitly teach “wherein the routing policy includes shared data quota limits for return-link and forward-link data”.
However, Cha teaches a method and apparatus for sharing data quotas in a wireless communication environment where remaining data quota information of grouped electronic devices may be exchanged such that a sharing electronic device may be selected for data communication (including return-link, forward-link data) utilizing data quota sharing as shown in Figure 4 and spoken of on page 6, paragraph [0067].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the inclusion of data communication utilizing data quota sharing as taught in Cha to the datalink selection method of Hardgrave in view of Walsh in order to improve the datalink selection process by determining compliance of available bearer paths with remaining data quota criteria such that a preferred ordering of compliant paths may be formulated to enable a more informed selection of a bearer path as shown in Figure 7 and spoken of on page 7, paragraph [0056] of Walsh.

12.	Claim(s) 4 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hardgrave in view of Walsh and Kashanian (U.S. 2012/0155296).
Regarding claims 4 and 24, while Walsh teaches where the bearer path characteristic may include a capacity (data quota limit) of a bearer path as spoken of on page 5, paragraph [0043], Hardgrave in view of Walsh does not explicitly teach “wherein the policy enforcer is configured to aggregate a sum of data transmitted over the plurality of access networks for the user over a contract period for the user to determine that the user has exceeded the data quota limit associated with a particular access network” or “aggregating a sum of data transmitted over the plurality of access networks for the user over a contract period, wherein determining the user has exceed the data quota limit is based at least in part on the aggregated sum of data”.
However, Kashanian teaches a method and system for automated data usage notification where a usage data aggregator performs a calculation based on real-time mobile station data usage, the usage data limit (data quota limit), the present time and the account cycle (contract period), to determine a current usage amount and a time remaining in the cycle, where the data aggregator is provisioned to monitor operations of mobile stations and determine if/when operations of any of the mobile stations through the network begin to approach account limits (data quota limit exceeded) as spoken of on page 2, paragraph [0024], as well as page 6, paragraphs [0072]-[0073].
Given the above references, it would have been obvious to someone of ordinary skill in the art, before the effective filing date of the invention, to apply the inclusion of data communication utilizing data aggregation as taught in Kashanian to the datalink selection method of Hardgrave in view of Walsh in order to improve the datalink selection process by determining compliance of available bearer paths with remaining data quota criteria such that a preferred ordering of compliant paths may be formulated to enable a more informed selection of a bearer path as shown in Figure 7 and spoken of on page 7, paragraph [0056] of Walsh.
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. References considered relevant to this application are listed in the attached “Notice of References Cited” (PTO-892)
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. MOORE, JR., whose telephone number is (571)272-3168. The examiner can normally be reached M-F (9am-4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan A. Phillips can be reached at (571)272-3940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL J MOORE  JR/Primary Examiner, Art Unit 2467